ALTENBERND, Chief Judge.
Domingo Sanchez appeals the denial of his postconviction motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). He claims that his sentence is illegal under this court’s holding in Taylor v. State, 818 So.2d 544 (Fla. 2d DCA 2002). The trial court summarily denied this motion, ruling that legislative enactments after Taylor transformed Mr. Sanchez’s sentence into a legal sentence. The trial court ruled prior to the issuance of this court’s recent decision in Green v. State, 839 So.2d 748 (Fla. 2d DCA 2003). We certify conflict with the Fourth and Fifth Districts’ cases with which we disagreed in Green. Id. at 755. Accordingly, we reverse and remand for further consideration of the motion.
Reversed and remanded.
CASANUEVA and STRINGER, JJ., Concur.